Appeal dismissed, with ten dollars costs and disbursements. Memorandum: Defendant made a motion for a bill of particulars. The motion was granted as to a large part of the relief demanded by defendant, and defendant entered the order on its own motion, and then appealed from the whole order, not from the part of the order impliedly denying some of the relief asked for, but from the order granting most of the relief asked for. This defendant may not do. (Hooper v. Beecher, 109 N. Y. 609; Raymond v. Tiffany, 115 App. Div. 350; Matter of Gier, 243 id. 560; Munson Realty Co. v. Melrose Bond & Mortgage Corp., 232 id. 832; Carmody’s New York Practice, p. 544, § 47; 3 C. J. 671, § 546.) All concur. (The order grants in part defendant’s motion to compel plaintiff to serve a bill of particulars.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.